Judgment and order affirmed, with costs. All concur, except Taylor, J., who dissents and votes for reversal and a dismissal of the complaint on the ground that the doctrine of last clear chance is not applicable to the facts of the case. (Woloszynowski v. N. Y. C. R. R. Co., 254 N. Y. 206; Hernandez v. Brooklyn & Queens Transit Corp., 284 id. 535.) (The judgment is for plaintiff in a railroad negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.